Citation Nr: 1139363	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a rating in excess of 40 percent for bilateral hearing loss, previously captioned as entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss prior to September 15, 2010 and entitlement to an evaluation in excess of 20 percent for bilateral hearing loss on and after September 15, 2010.

[The motion to revise a March 17, 1950 decision by the Board of Veterans' Appeals that severed service connection for bilateral hearing loss based on clear and unmistakable error will be addressed in a separate, contemporaneously issued decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from January 1943 to September 1943.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).

Service connection for bilateral hearing loss was first granted via a January 9, 1942 rating decision, and a 40 percent rating was assigned thereto, effective from September 12, 1943.  In December 1948, the RO requested evidence demonstrating the Veteran's pre-service hearing acuity and requested evidence associated with a pre-service, February 5, 1942 left ear fenestration operation.  Subsequent to receiving responsive evidence, the RO proposed a severance of service connection, which was eventually executed in a July 12, 1949 rating decision.  The Veteran perfected an appeal of this decision.  In a March 17, 1950 decision, the Board severed of service connection.

In April 2003, the Veteran submitted a claim to reopen the issue of entitlement to service connection for bilateral hearing loss.  In August 2006, the Board reopened the claim and remanded it for further development.  While in remand status, service connection was granted for bilateral hearing loss via a September 2007 rating decision and a 10 percent was assigned thereto, effective April 29, 2003.  In September 2010, the rating assigned to the Veteran's bilateral hearing loss was increased to 20 percent effective September 15, 2010.  Following a July 13, 2011 hearing, the Veteran's claims were certified to the Board for appellate review.  During that hearing, the Veteran raised the issue of whether the March 17, 1950 Board decision to sever service connection for bilateral hearing loss contained clear and unmistakable error.

The Board is issuing a separate decision regarding the Veteran's motion to revise the March 17, 1950 Board decision that severed service connection for bilateral hearing loss on the basis of clear and unmistakable error.  In the separately issued decision, the Board found that the March 17, 1950 decision contained clear and unmistakable error and, thus, revision thereof was warranted.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

As discussed in the Introduction, the Board has granted the Veteran's motion to revise a March 17, 1950 Board decision that severed service connection for bilateral hearing loss on the basis of clear and unmistakable error.  The Board must now address the Veteran's increased rating claims that are presently before the Board as though the March 17, 1950 decision never occurred.  Without the March 17, 1950 Board decision to sever service connection for bilateral hearing loss, the January 9, 1942 grant of service connection for the Veteran's bilateral hearing loss is restored, as is the 40 percent rating that was then assigned thereto.  Consequently, the Veteran's April 2003 claim to reopen the issue of entitlement to service connection for bilateral hearing loss is effectively transformed into a claim of entitlement to a rating in excess of 40 percent.

In April 2003, the RO understandably developed the Veteran's claim as a claim to reopen the issue of entitlement to service connection for bilateral hearing loss.  However, the RO's development of this claim is not adequate with respect to the Veteran's now-titled April 2003 claim of entitlement to a rating in excess of 40 percent for his service-connected bilateral hearing loss.  Consequently, the Board finds that a remand is warranted in order for the RO undertake the appropriate development of the Veteran's claim. 

Accordingly, the case is remanded for the following action:

1.   The RO must provide notice and assistance to the Veteran with respect to his claim of entitlement to a rating in excess of 40 percent for his service-connected bilateral hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

2.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's April 2003 claim on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

